           Case 2:17-cr-00563-JD Document 188 Filed 05/06/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES                                              CRIMINAL ACTION

                 v.

 KENNETH SMUKLER                                            NO. 17-563-02

                                           ORDER

        AND NOW, this 3rd day of May, 2019, the Court having sentenced defendant, Kenneth

Smukler, on said date, IT IS ORDERED that defendant, Kenneth’s Smukler’s Sentencing

Memorandum and attached exhibits – Exhibit A consisting of letters from family and friends and

Exhibit B consisting of an expert report in the form of a Declaration of Scott E. Thomas – and

two additional letters submitted to the Court in connection with defendant’s sentencing, shall be

docketed by the Deputy Clerk. Exhibit A – the letters from family and friends – and the two

additional letters shall be SEALED AND IMPOUNDED, and all such documents shall remain

sealed and impounded until further order of the Court.

        IT IS FURTHER ORDERED that counsel for the Government and counsel for

defendant may have access to Exhibit A – the letters from family and friends – and the two

additional letters.

                                                     BY THE COURT:

                                                     /s/ Hon. Jan E. DuBois

                                                         DuBOIS, JAN E., J.
